SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH January, 2011 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856  Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): We received awards for favorable and innovative conditions in the financing of three aircraft We received the Aircraft Leasing Deal of The Year for the third consecutive year by the magazine Janes Transport, an operation also recognized as the most innovative of the year São Paulo, January 4 th , 2011  We received the award for the 2010 Aircraft Leasing Deal of The Year presented by the British magazine Janes Transport. We were the Latin American airline company with the most favorable conditions for the financing of three A319 aircraft last year with Airbus through operational leasing, which was also recognized as the most innovative of the year. The honor was recently handed in a ceremony in London to our Vice President of Contracts and Supply, Mr. José Zaidan Maluf. The operation is called SOL (Spanish Operating Lease) and it was structured and financed by the banks Santander and BNP Paribas, receiving financial guarantees from ECA (European Credit Agency), which for the first time guaranteed a financing in this modality (SOL) contracted by a Latin American airline company. We received the "Aircraft Leasing Deal of The Year" award by the third consecutive year, due to the good economical conditions that the SOL operation presented compared to other leasing operations contracted in the same year. The same operation was awarded with the prize of most innovative of the year. We have received these awards as a recognition for the financial strength that TAM has presented in its financial statements, as well as the dedication of our team in the relation with suppliers and financial institutions, emphasizes José Zaidan Maluf. Contacts Investor Relations: Marco Antonio Bologna (CEO TAM S.A) Líbano Miranda Barroso (CEO TAM Airlines and Investor Relations Director TAM S.A) Jorge Bonduki Helito (IR Manager) Marcus Vinicius Rojo Rodrigues (IR) Suzana Michelin Ramos (IR) Tel.: (11) 5582-9715 Fax: (11) 5582-8149 invest@tam.com.br www.tam.com.br/ir Press Agency Contact: Phone.: (55) (11) 5582-9748/7441/7442/8795 Cel. (55) (11) 8644-0128 tamimprensa@tam.com.br www.taminforma.com.br About TAM: ( www.tam.com.br ) We are a member of the Star Alliance, leaders in the Brazilian domestic market since 2003 and held a 42,6% domestic market share and 85,7% international market share in November 2010. We operate regular flights to 45 destinations throughout Brazil and we serve 89 different cities in the domestic market through regional alliances. Operations abroad include our flights to 17 destinations in the United States, Europe and South America: New York , Miami and Orlando (USA), Paris (France), London (England), Milan (Italy), Frankfurt (Germany), Madrid (Spain), Buenos Aires (Argentina), La Paz, Cochabamba and Santa Cruz de la Sierra (Bolivia), Santiago (Chile), Asuncion and Ciudad del Este (Paraguay), Montevideo (Uruguay), Caracas (Venezuela) and Lima (Peru). We have code-share agreements that make possible the sharing of seats on flights with international airlines, enabling passengers to travel to 87 other destinations in the U.S., Europe and South America. The Star Alliance network, in turn, offers flights to 1,160 airports in 181 countries. We were the first Brazilian airline company to launch a loyalty program. Currently, the program has over 7.6 million subscribers. Forward-looking statements: This notice may contain forward-looking statements. These estimates merely reflect the expectations of the Companys management, and involve risks and uncertainties. The Company is not responsible for investment operations or decisions taken based on information contained in this release. These estimates are subject to changes without prior notice. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:January 4, 2011 TAM S.A. By: /
